Title: From Thomas Jefferson to Henri Peyroux de la Coudrèniere, 21 June 1796
From: Jefferson, Thomas
To: Peyroux de la Coudrèniere, Henri


                    
                        Sir
                        Monticello in Virginia June 21. 96
                    
                    Retired to my estate and withdrawn from the bustle of public life I had not expected an occasion of recalling myself to your recollection. This however is furnished me by Mr. Volney whose name is already well known to you as the celebrated traveller into Egypt and Syria, author of some other very estimable publications, and a member of the first national assembly of France. These with his great personal worth and his character of a stranger will all be titles to your attentions, patronage and good offices should he pass over from the Illinois to St. Louis, as he expects. While making known to you a person of so much  worth and celebrity, it is a great gratification to me to be brought again to your memory and to repeat assurances of the high esteem and respect with which I have the honor to be Sir, Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                